Citation Nr: 1605865	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right thumb condition.  

2.  Entitlement to service connection for a right lower extremity condition, to include as secondary to service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2005 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a right thumb condition and a right lower extremity condition.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Right Thumb Condition

With respect to the right thumb condition, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that his current right thumb symptoms are the result of an in-service right thumb injury.  A January 2008 service occupational therapy treatment record reflects that the Veteran reported pain in his thumb and pain with pinching, gripping, and writing following jamming his thumb in a door two months prior.  The VA clinician provided a diagnosis of contusion and provided the Veteran with a thumb splint for symptom management.  See also December 2007 Service Treatment Record.  A July 2010 VA treatment record reflects that the Veteran reported pain and cramping at the base of his thumb causing difficulty writing and performing activities like throwing.  The VA clinician noted no tenderness to palpation, no redness, and no swelling, but noted pain with resisted testing.  A diagnosis of right thumb pain was provided; however, a December 2010 diagnostic imaging study indicated a normal joint pathology.  Accordingly, the Board finds that the current evidence of record establishes that the Veteran had an in-service injury to his thumb and has current symptoms of thumb pain; however, it is unclear whether the Veteran has a current disability that is due to the in-service injury.  Accordingly, a remand is necessary to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.  

Right Lower Extremity Condition

Regarding the claim of service connection for a right leg condition, the Veteran was afforded VA examinations in December 2009 and September 2013, both in connection with the Veteran's lumbar spine disability.  However, it is unclear from these examinations whether the Veteran has a current disability, and if so, the nature and etiology of such disability.  

Upon VA examination in December 2009, the Veteran reported radiating pain into his right buttock and hamstring.  Following the December 2009 examination, service connection for granted for mechanical low back pain with radicular symptoms.  

In September 2013, the Veteran was afforded two VA examinations, a lumbar spine examination and a peripheral nerve examination; both examinations were conducted by the same VA examiner.  At that time, the Veteran reported chronic low back pain with radiating pain and numbness down his right leg.  The VA examiner noted severe intermittent radicular pain, moderate paresthesias, and severe numbness in the right lower extremity.  The VA examiner also noted decreased sensation in the right lower leg, ankle, and foot.  

According to the lumbar spine examination, the VA examiner provided a diagnosis of lumbar strain, and noted a radicular component specific for moderate involvement of the sciatic nerve.  According to the peripheral nerve examination, the VA examiner provided a diagnosis of lumbar radiculopathy; however, the VA examiner indicated that all the peripheral nerves of the lower extremity were normal.  The VA examiner explained that the Veteran has mild sensory deficits in the right lower extremity but no gross abnormal neuromuscular dysfunction.  Following the September 2013 VA examination, service connection for the Veteran's lumbar spine disability was changed from "mechanical low back pain with radicular symptoms" to "lumbar strain."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinions provided by the December 2009 and September 2013 VA examiners, the Board finds it unclear whether the Veteran has a separately compensable disability of the right leg manifested by radicular symptoms associated with the service-connected lumbar spine disability.  Specifically, the November 2013 VA examiner's opinions are internally inconsistent regarding the presence of a right sciatic nerve disability.  Therefore, the Board finds that a new examination is needed to assist in determining whether the Veteran has a right lower extremity disability, and if so, if such disability is related to service or related to the Veteran's service-connected lumbar spine disability.  

Moreover, the Veteran has only been afforded VA neurological examinations in connection with his claim of service connection for a right lower extremity condition.  However, the evidence of record contains both in-service and post-service documentation of orthopedic complaints relating to the right knee.  A July 2006 service treatment record reflects that the Veteran reported pain and swelling in his right knee following hitting his knee on a fuel tank one week prior; the Veteran was placed on light duty for 14 days.  A June 2010 VA treatment record reflects that the Veteran reported recurrent episodes of right knee pain, which he attributed to the in-service incident involving the fuel tank.  The Veteran reported a clicking sensation and an inability to run.  The Board notes that the United States Court of Appeals for Veterans Claims has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Therefore, the Board finds that the Veteran should also be afforded a VA orthopedic examination to fully assess the Veteran's right lower extremity condition.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current right thumb disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current right thumb disability?

If a current disability is not found, the VA examiner should reconcile such finding with documentation during the appeal period of complaints of right thumb pain.

b. If a current disability is found, is it at least as likely as not (a 50 percent probability or greater) that the right thumb disability began during service or is otherwise etiologically related to active service, to include as due to the December 2007 in-service thumb injury?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of any current right lower extremity neurological disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic studies, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current right lower extremity neurological disability?

If a current disability is not found, the VA examiner should reconcile such finding with documentation during the appeal period of complaints of right lower extremity pain and numbness.

b. If a current disability is found, is the current right lower extremity neurological disability a symptom or manifestation of the Veteran's service-connected lumbar spine disability?

c. If a current disability is found, is it at least as likely as not (a 50 percent probability or greater) that the right lower extremity neurological disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current right lower extremity orthopedic disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current right lower extremity orthopedic disability?

If a current disability is not found, the VA examiner should reconcile such finding with documentation during the appeal period of complaints of right knee pain.

b. If a current disability is found, is it at least as likely as not (a 50 percent probability or greater) that the right lower extremity orthopedic disability began during service or is otherwise etiologically related to active service, to include as due to the July 2006 in-service knee injury?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




